Citation Nr: 1302106	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-38 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment in the calculated amount of $7,993.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel











INTRODUCTION

The Veteran had active military service from June 1990 to November 1994 and from January 2003 to September 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision. 

The Board notes that the Veteran's appeal was initially denied as it was concluded that he had not filed a timely notice of disagreement.  The Board has reviewed the evidence of record and believes that the date of receipt of the Veteran's notice of disagreement in this case should not serve as a bar to the adjudication of his waiver petition.  Nevertheless, development must be undertaken before such consideration can take place, and the Veteran's appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran initially separated from military service in November 1994.  He filed for service connection for a number of disabilities that same month, and service connection was granted for several disabilities in a March 1995 rating decision.  The Veteran was recalled to active duty from January 3, 2003 to September 9, 2003.  

In September 2009, the RO conducted a search and determined that an overpayment had been created in the amount of $7,993.  The Veteran subsequently requested a waiver of the overpayment, arguing that he was unaware of the fact that he was not entitled to any of the disability payments he had received.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of an indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  As such, the propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Id. at 434. 

On review of the record, the Board is unable to determine how the current overpayment in the amount of $7,993 was calculated.  It would appear that the Veteran was only recalled to active duty from January 3, 2003 until September 13, 2003, and he only appears to be service connected at the 10 percent level during that time, which represents slightly more than $100 per month in disability payments.  It appears that he may also have received education benefits which might have represented approximately $2,202 of the overpayment per an April 2008 letter.  However, at first glance these payments would appear to be considerably less than the $7,993 that was found to have been improperly paid to the Veteran.  Thus, prior to consideration of the waiver issue, the Board finds that an accounting is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Complete an accounting showing how the overpayment in the amount of $7,993 was calculated.  At a minimum, this must include the amounts paid and due on a monthly basis for the period of the overpayment.  The impact of any award adjustment should also be set forth.  

It also appears that the debt has been fully repaid, but it is unclear when and how such restitution was made.  This also should be clarified on remand to the extent possible.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the claim of entitlement to waiver of recovery of an overpayment.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


